Citation Nr: 0008828
Decision Date: 03/31/00	Archive Date: 09/08/00

Citation Nr: 0008828	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  91-23 744	)	DATE
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	David Tobias, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant had active military service from May to October 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 rating 
decision by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found that the 
appellant had not submitted new and material evidence to 
reopen a claim for service connection for a psychiatric 
disorder.  A Board decision in August 1991 affirmed this 
determination.  Reconsideration of that Board decision was 
ordered in May 1992.  A Board decision in August 1992 vacated 
the August 1991 decision of the Board and remanded this 
matter to the RO for further development of the evidentiary 
record.  While in remand status, the RO found that the 
appellant had reopened his claim, considered all the evidence 
of record, both old and new, and denied the appellant's claim 
for service connection for a psychiatric disorder on the 
merits.  In December 1997, the Board agreed that the claim 
had been reopened by new and material evidence, and again 
remanded the case to the RO in order to afford the appellant 
a hearing before a Member of the Board at the RO.  A 
transcript of that hearing, conducted in March 1999, has been 
associated with the appellant's claims file.  The case has 
since been returned to the Board and is now ready for 
appellate review. 


FINDING OF FACT

The currently manifested acquired psychiatric disorders are 
not related to disease or injury or other incidents of 
service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's June 1954 preinduction examination and his 
May 1957 induction examination noted no psychiatric 
abnormality on clinical evaluation.  The appellant commenced 
active duty in May 1957.  

Service medical records dated in August 1957 record that the 
appellant was referred for psychiatric evaluation after 
failing to respond to treatment for a claimed back injury.  
Following a clinical evaluation, it was noted that the 
appellant had had an odd sort of existence prior to entry 
into service, but no bizarre experiences.  Schizophrenic 
reaction, latent type, was diagnosed.  The appellant was 
transferred to a neuropsychiatric ward for further 
observation and evaluation.  A comprehensive neuropsychiatric 
examination in September 1957 revealed no evidence of a 
psychosis or neurosis.  The examination noted, however, that 
the appellant when first admitted to the neuropsychiatric 
ward was very evasive and very hostile, complaining bitterly 
about the way he had been treated.  He was observed to have 
improved somewhat on the ward and an attempt was made to get 
him back to duty with the hope that he might possibly adjust.  
He, however, arrived back on the ward the next day weeping, 
excited and complaining bitterly about his back.  It was 
noted that, at other times, when not so upset, he appeared to 
be a stubborn and hostile individual, isolated, self-centered 
and unable to form group attachments at all.  It was further 
observed that he had no motivation for military 

service and that it was clear that he would go to great 
lengths to manipulate his environments to achieve his wishes.  
The appellant's neuropsychiatric examiner concluded that, in 
view of what appeared to be a severe personality disorder 
resulting in complete uselessness to the service, it was 
advisable that he be administratively separated.  Schizoid 
personality, chronic and severe, EPTE (existed prior to 
entry) was diagnosed.

This neuropsychiatric examiner further reviewed the case in 
October 1957.  He considered the appellant's military history 
and past medical history, as well as his social and family 
history.  He noted that prior to service the appellant had 
few satisfactory relationships, generally being an isolated, 
lonely, irritable individual prone to drift about without any 
stable goals or ambitions.  He further observed that in 
August 1957 the appellant had been transferred to the 
neuropsychiatric ward and at that time was found to be a mild 
chronic schizophrenic.  However, following admission, the 
appellant's symptoms of flattened affect and tension 
disappeared and he was felt thereafter to suffer from a 
severe character disorder.  It was noted, however, that, as 
his physicians came to know him more, it appeared that the 
appellant's underlying picture of the world was truly that of 
a psychotic person, although rather deeply concealed.  He was 
felt to be, if not actually malingering, at least 
exaggerating his back symptoms considerably, and later on, 
exaggerating his mental symptoms.  However, this was felt to 
be on the basis of considerable terror and desperation of 
psychotic proportions.  The reviewing physician added that 
there has been no clear evidence that the appellant's 
condition is actually any different from what it was before 
entering active duty.  Following further mental status 
examination, to include psychological testing, significant 
for clear evidence that the appellant was actually involved 
in a chronic schizophrenic process, chronic latent type 
schizophrenic reaction was diagnosed.  This disorder was 
noted to have EPTE with indication of life-long schizoid 
adjustment with poor social, scholastic and vocational 
adjustments.  

In October 1957, a medical board, after careful consideration 
of clinical records, laboratory findings, and physical 
examination, endorsed the diagnosis above and 

noted that this condition existed prior to the appellant's 
entry on active duty and was not permanently aggravated by 
active duty.  The appellant was recommended for service 
discharge.  

On the appellant's initial post service VA examination in 
December 1957, he complained of nervousness.  He reported 
that he had received a medical discharge from the service in 
October 1957.  On mental status examination, his conversation 
was found to be relevant and his affect was good.  The 
appellant denied hallucinations but admitted to previous 
persecutory ideas.  His behavior was normal and judgment was 
good.  Insight was found to be defective.  Schizophrenic 
reaction was diagnosed. 

In a memorandum dated in April 1959, a private physician 
noted that he had seen the appellant in psychiatric 
consultation in April 1959.  He noted that, except for 
complaints of "weak feet," the appellant denied experiencing 
any physical and/or mental difficulties prior to his service 
induction.  He added that prior to service the appellant 
worked mainly as a waiter and subsequent to service had 
worked for approximately one year at the Post Office.  He 
noted that he found the appellant to be pleasant and 
cooperative.  The appellant presented no areas of blocking on 
interview; sensorium was intact and well oriented in time, 
place and person.  His affect was appropriate and there was 
no evidence of either paranoid or psychotic ideation.  He 
reported that the appellant was of average intelligence and 
presented no history or evidence of either hallucinatory or 
delusional experiences.  His insight and judgment were good 
and he was neither homicidal nor suicidal.  Gross stress 
reaction was the diagnostic impression. 

The appellant was hospitalized at a VA medical center in 1989 
and again in 1990 for rehabilitation relative to a reported 
lengthy history of pathological gambling.  During his 
hospitalization in 1989, the appellant was noted to have no 
evidence of alcohol or drug problems.  He was found to have 
cyclic behavior during which he is insensitive to or 
disregards societal demands as well as a tendency to 
disregard the feelings of others.  It was observed that the 
appellant was currently moderately 

depressed and experiencing psychological and physical 
inertia.  He exhibited ruminative kinds of thinking and 
endorsed original and unconventional thoughts but there were 
no hallucinations or delusions noted.  He had difficulty with 
impulse control and was insensitive to perceived criticism.  

In a memo dated in November 1990, the appellant's private 
physician, Louis Essman, M.D., reported that the appellant 
was disabled because of anxiety, depression and low back 
pain.

In December 1990, the appellant was evaluated by a physician 
at the New York Diagnostics Center for problems with gambling 
and depression.  Following mental status examination, 
adjustment disorder with depressed mood and pathological 
gambling were diagnosed on Axis I.  Personality disorder, not 
otherwise specified, was the Axis II diagnosis.  

In February 1991, the appellant was evaluated by a VA 
physician who noted that the appellant was being treated in 
the psychiatric clinic for an adjustment disorder with 
chronic dysthymia.  He further observed that the appellant 
was under treatment with Prozac.  

In June 1991, Dr. Essman reported that the appellant has had 
long-standing anxiety and depression and was not expected to 
recover within a 12-month period.

In November 1991, the appellant was afforded a psychiatric 
interview by Howard D. Balensweig, M.D., who observed that 
the appellant related his personal history with some 
difficulty due to a depressed mood.  The appellant recounted 
his military history.  He reported that he had heat stroke 
and fell down some stairs, injuring his back, and was noted 
during treatment for his back to be "strange" and given a 
psychiatric examination.  He said he was diagnosed 
schizophrenic and discharged from the Army.  He reported a 
history of compulsive gambling and treatment for this 
disorder.  Following a mental status examination, bipolar 
disorder, not otherwise specified, was diagnosed.  Dr. 
Balensweig stated that the appellant had 

"inappropriate affect and depression and a gambling problem 
due to psychological problems that apparently initiated at 
the time that he had the heat stroke and was in the army."

In a letter dated in April 1992, Dr. Essman reported that the 
appellant continues under his care for a number of disorders, 
to include anxiety and depression manifested by compulsive 
gambling.  He further noted that the appellant continues to 
take Prozac, 20 milligrams, for depression.

In October 1994, the appellant was rehospitalized at a VA 
medical center for further treatment related to pathological 
gambling.

A VA psychiatrist examined the appellant in January 1995.  
The appellant reported that he was psychiatrically 
hospitalized in service and that since service he has been 
hospitalized many times for his feet, mental problems and for 
gambling.  He reported being attacked in July by people, and 
being in a coma as a result of this attack for approximately 
13 days at a New York hospital.  He reported that he last 
worked in 1980 driving a livery Cab.  He also reported being 
on the skids since being in the Army and complained of aching 
in his bones and of mental difficulties.  On mental status 
examination, the appellant's speech was circumstantial and 
tangential, vague, and at times somewhat irrelevant.  The 
appellant related that his depression comes and goes, but the 
examiner was unable to elicit any major depressive episode or 
hypomania.  The appellant reported being afraid of the 
Government and feeling that people talked behind his back.  
He said he has heard voices on occasion and that they tell 
him like go to this place, or to gamble, or to make a robbery 
or murder someone.  He said the first time he heard voices 
was many years ago but was unable to remember when.  He said 
that he was elated on going in the service but then was 
transferred to different places, with a resulting bad effect 
on his stability.  He reported that after service discharge, 
his friends said he changed in the sense that he was not 
smiling and appeared to be depressed.  When asked if he ever 
had a nervous breakdown, he said that he could not answer 
that and did not remember, but might have.  Following 
psychological testing, dysthymia, 

dementia due to head trauma, attention deficit hyperactivity 
disorder, and pathological gambling were diagnosed.  

On a VA mental disorder examination in December 1995, by a 
board of two psychiatrists who reviewed the appellant's 
claims file, it was noted that the appellant was diagnosed in 
service as suffering from chronic schizophrenic reaction, 
latent type.  It was noted that this condition was manifested 
by withdrawal, suspicion, distrust, panic and distress and a 
concealed, paranoid picture of the world around him.  The 
examiners observed under "predisposition" that the appellant 
had life-long schizoid adjustment with poor social, 
scholastic and vocational adjustment.  When interviewed by 
the VA examiners, the appellant showed an inappropriate 
jovial affect and was in the whole, over talkative.  He 
admitted to some drinking but minimized the problem as well 
as concerns regarding his gambling debts.  The appellant 
indicated that people in this world are his enemies.  He 
denied outright hallucinations, reported frequent depression 
and admitted to alcohol abuse dating back to his teenage 
years.  The appellant was reported to be inattentive and not 
to the point several times during the interview, mostly in 
the framework of a hypomanic mood, but there was some 
component of organicity.  Because of this organicity, the 
appellant was provided a contemporaneous neuropsychological 
examination, which reportedly showed severe impairment of 
neuropsychological function reaching up to the mild dementia 
state.  The appellant's behavior during testing was noted to 
be consistent with an organic personality disorder.  It was 
observed that the appellant's early history was suggestive of 
possible conduct disorder/attention deficit disorder/learning 
disability.  Organic personality disorder, post-traumatic 
encephalopathy, cyclic affective disorder, attention deficit 
hyperactivity disorder and pathological gambling were the 
diagnoses rendered.  

In a December 1996 addendum to this examination, the 
appellant's VA examiners reported that it was their 
conclusion that there did not appear to be a service-
connected cause for his psychiatric disability.



At his personal hearing before one of the undersigned members 
of the Board in March 1999, the appellant described his 
problems in the military.  He said that prior to service he 
had neither difficulties with work nor any psychiatric 
treatment.  He further described his experiences subsequent 
to service and said that he started receiving ongoing 
psychiatric treatment around 1960.  He said he has not worked 
in the last 10 to 12 years due to both physical and mental 
impairment.  He further said that he felt he "should be 
compensated in some way, after all the difficulty I have had, 
regardless of what condition, when, where."  


II.  Analysis

The appellant's claim has been found to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is not inherently implausible.  We are 
satisfied with regard to this claim that all relevant facts 
are properly developed and that the medical and other 
evidence on file is sufficient for us to render a fair and 
equitable determination.  

Service connection may be granted for a disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Here, service medical records show that during the 
appellant's service he was evaluated extensively by the 
neuropsychiatric service for behavioral problems manifested 
by bitterness, resentment and inability to trust anyone 
around him.  He was initially believed to suffer from a 
severe character disorder.  However, after extensive 
observation and evaluation, his treating psychiatrist 
determined that the appellant in fact suffered from chronic 
schizophrenic reaction, which existed prior to his service 
entry.  These findings were later endorsed by a medical 
board, which concluded that he was severely incapacitated 
from military service by a schizophrenic reaction existing 
prior to his military service and not permanently aggravated 
by such service.  

The post service medical records show that a schizophrenic 
reaction was diagnosed by VA examiners in December 1957 but 
that subsequent psychiatric evaluations, both VA and private, 
to include a private psychiatric consultation as early as 
April 1959, have not continued this diagnosis.  Recent 
psychiatric examiners have concluded that the appellant 
suffers from psychiatric disability, variably diagnosed to 
include dysthymia, an adjustment disorder, personality 
disorder, dementia and attention deficit disorder as well as 
a problem with pathological gambling.  

The appellant contends that he has psychiatric disability 
acquired during active military service, which has been 
manifested by psychiatric problems since service.

The governing legal criteria provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The appellant's service medical records show no psychiatric 
disability was noted at the time of his May 1957 induction 
examination.  Thus, the presumption of soundness at entrance 
into service applies.  However, the appellant was found in 
August 1957 to suffer from chronic latent schizophrenic 
reaction following his complaints of a back injury.  While 
the appellant asserts that he had no psychiatric impairment 
prior to August 1957, his service neuropsychiatric physicians 
concluded otherwise after extensive observation and 
evaluation of the appellant.  The appellant's treating 
service physicians, as well as a three-member medical board, 
explicitly referring to the appellant's medical, family, and 
social history, determined 

that the appellant experienced life-long schizoid adjustment 
and that his schizophrenic reaction predated his service and 
was not permanently aggravated by said service.  

The Board observes that the record does not document any 
treatment for or diagnosis of a psychiatric disorder prior to 
service.  Accordingly, based on the foregoing and in 
accordance with Miller v. West, 11 Vet. App. 345, 348 (1998) 
(a bare conclusion even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness), the Board 
finds that the medical board report is insufficient to rebut 
the presumption of soundness.  Cf. Harris v. West, No. 99-
7057 (Fed. Cir. February 17, 2000).

Having determined that the appellant is entitled to the 
presumption of soundness at service entry, the question now 
before the Board is whether the evidence of record in light 
of this determination allows for a grant of the benefit 
sought.  The Board finds that it does not.

Resolution of this case rest on weighing the evidence in its 
entirety, including the appellant's service medical records, 
the opinion of the appellant's private physician, Dr. 
Balensweig, the VA clinical data and the diagnostic 
impressions that are of record.  Dr. Balensweig in November 
1991 stated that the appellant's "inappropriate affect and 
depression and a gambling problem" were due to 
"psychological problems that apparently initiated" in 
service.  Here we note that Dr. Balensweig's statement is the 
only favorable medical opinion tending to attribute any 
currently manifested psychiatric disorder to the appellant's 
service.  It is clear, however, that this statement was based 
on history provided by the appellant rather than examination 
of the record.  There is no indication that Dr. Balensweig in 
formulating this assessment reviewed the appellant's service 
medical records or the remainder of his file or was otherwise 
knowledgeable of the appellant's inservice psychiatric 
problems and/or diagnosis.  Significantly, service medical 
records show that the appellant was assessed in service after 
lengthy evaluation as suffering solely 

from chronic latent type schizophrenic reaction.  This was 
also the diagnosis rendered on VA neuropsychiatric 
examination immediately subsequent to service.

Although the appellant in the approximately four decades 
since his VA examination in 1957, has been subsequently 
diagnosed with variable disorders affecting his mentation, 
the clinical record shows no further findings and/or 
diagnosis after 1957 of a schizophrenic reaction.  VA 
examination in December 1995, in fact, specifically noted 
that the appellant demonstrated no evidence of schizophrenia 
or a schizoaffective disorder.

In sum, the evidence shows that the appellant's psychiatric 
disorder noted in service has not been clinically manifested 
for many years following service.  In order for service 
connection to be established there must not only be evidence 
of a disease or injury during service, there must also be 
evidence of a current disability which is attributable to 
such disease or injury.  Without such evidence, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(19920; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Furthermore recent VA examiners found that no psychiatric 
disability which the appellant currently exhibits could be 
attributed to his service.  This finding was by two 
psychiatrists and was based on examination and review of the 
record.  Therefore the Board gives it more weight than the 
opinion of Dr. Balensweig.  Accordingly, the Board finds by a 
preponderance of the evidence that service connection for an 
acquired psychiatric disorder is not warranted.

In reaching this decision, the Board has considered granting 
the benefit of the doubt to the appellant but finds that the 
evidence is not so approximately balanced as to warrant its 
application.  See 38 U.S.C.A. § 5107(b).






ORDER

Service connection for an acquired psychiatric disorder is 
denied.



			
	Mary Gallagher	M. W. Greenstreet
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	J. E. Day
Member, Board of Veterans' Appeals

			
	Jeff Martin	H. N. Schwartz
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Lawrence M. Sullivan
Member, Board of Veterans' Appeals






 
- 13 -

- 11 -




Citation NR: 9741154	
Decision Date: 12/11/97		Archive Date: 12/16/97
DOCKET NO.  91-23 744	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran had active service from May 1957 to October 1957.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The case was previously before the Board in August 1992, when 
it was remanded for private, VA and Social Security 
Administration (SSA) medical records, examination of the 
veteran and medical opinions.  That development was 
completed.  

When the claim was previously before the Board, the issue was 
characterized as Whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  Review of 
the record shows that the RO has considered all the evidence 
of record, both old and new, and has denied service 
connection for a nervous condition variously diagnosed.  The 
Board agrees that the veteran submitted evidence which was 
new and material and that it was appropriate for the RO to 
reopen the claim and consider all evidence of record.  The 
issue has been restated accordingly.  


REMAND

In a letter dated July 29, 1997, the RO informed the veteran 
that the case was being forwarded to the Board for appellate 
review.  On September 16, 1997, the Board received a letter 
requesting a hearing before a traveling Board member.  In 
order to insure that the veteran is accorded his due process 
rights, the RO should schedule a hearing before a traveling 
Member of the Board, at the RO.  See 38 C.F.R. § 20.1304(a) 
(1996).   



The case is REMANDED to the RO for the following:  

The RO should schedule a hearing for the 
veteran before a traveling Member of the 
Board, at the RO.   

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MARK GREENSTREET	JEFF MARTIN
	Member, Board of Veterans Appeals          Member, Board of 
Veterans Appeals



		
MARY GALLAGHER
	Member, Board of Veterans Appeals



			
	H. N. SCHWARTZ	JACK W. BLASINGAME
Member, Board of Veterans Appeals          Member, Board of 
Veterans Appeals



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -


